Title: From Richard Mentor Johnson to John Quincy Adams, 28 January 1824
From: Johnson, Richard Mentor
To: Adams, John Quincy


				
					Dear Sir,
					City of Washington 28th Jan 1824
				
				My friend Mgr. Luckett will hand this to you to enquire whether you have had an opportunity to see the President as to his Case.your attention to this matter, will oblige me. you must excuse this trouble as it is a peculiar case.I shall see you as soon as possible as to the florida appointment as I have Some letters to present you—Sincerely your
				
					Rh: M: Johnson
				
				
			